Citation Nr: 1760187	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome to include as a manifestation of an undiagnosed illness 

2. Entitlement to service connection for mood swings and anxiety to include as manifestations of an undiagnosed illness.

3. Entitlement to service connection for joint pain to include as a manifestation of an undiagnosed illness.

4. Entitlement to service connection for blurred vision to include as a manifestation of an undiagnosed illness.

5. Entitlement to service connection for a rash to include as a manifestation of an undiagnosed illness.

6. Entitlement to service connection for headaches to include as a manifestation of an undiagnosed illness.

7. Entitlement to a rating in excess of 20 percent for left shoulder impingement syndrome.

8. Entitlement to a rating in excess of 10 percent for left knee internal derangement.

9. Entitlement to a compensable rating for scar on scalp residual of laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issues of increased rating claims for left shoulder disability, left knee disability, and scar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not currently have an undiagnosed illness or any medically unexplained chronic multisymptom illness recognized by VA as related to Persian Gulf service.  

2. The Veteran's symptoms of fatigue, joint pain, mood swings and anxiety have been attributed to known clinical diagnoses.

3. The preponderance of the evidence of record is against a finding that the Veteran has a current disability manifested by symptoms of blurred vision. 

4. The preponderance of the evidence of record is against a finding that the Veteran has a current disability manifested by symptoms of rash. 

5. The Veteran's diagnosed headache condition is etiologically related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for fatigue have not been met. 38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

2. The criteria for service connection for joint pain have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

3. The criteria for service connection for mood swings and anxiety have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

4. The criteria for service connection for blurred vision have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

5. The criteria for service connection for rash have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

6. The criteria for service connection for headaches have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required. 38 C.F.R. § 3.317(a).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  

Here, the Veteran contends that he is entitled to service connection for symptoms of chronic fatigue, mood swings, anxiety, joint pain, blurred vision, rash and headaches as manifestations of a an undiagnosed illness (claimed as Gulf War Syndrome).  

While the Board acknowledges that the Veteran has qualifying service in the Southwest Asia Theater of operations, and is therefore considered to be a Persian Gulf War Veteran, his claimed symptoms stemming from such service have been attributed to known clinical diagnoses with understood etiologies.  As further explained below, the Board finds that service connection based on the presumption in favor of Persian Gulf War Veterans is not warranted in this case. 38 C.F.R. § 3.317.  

In so finding, the Board assigns the greatest probative value in the April 2010 VA medical opinion of record.  In a well-grounded opinion, addressing each contention, the examiner explained that all of the Veteran's symptoms "fit into known diagnostic categories."  The Board also observes that the VA medical opinion stands uncontradicted by any other evidence found in the record and is significantly probative in determining whether the Veteran has substantiated his claim for service connection.    

With respect to his symptom of fatigue, the examiner explained that the Veteran has a number of conditions that often cause fatigue such as depression and sarcoidosis.  The record establishes that the Veteran is currently service-connected for depression which contemplates symptoms of chronic sleep impairment and fatigue.  Thus, for purposes of 38 C.F.R. § 3.317 fatigue is not a manifestation of an undiagnosed illness, and as symptoms of fatigue have been attributed to a service-connected disability, there is no basis for granting service connection for such symptomatology. 

Similarly, the examiner found that the Veteran's mood swings and anxiety were also attributable to his service-connected depression.  As noted, the Veteran is service-connected for depression with an evaluation of 70 percent which considers symptoms of disturbances of mood and anxiety.  Accordingly, the Board finds that his symptoms of mood swings and anxiety are adequately contemplated by the rating for depression, and service connection is not warranted.  

Likewise, for joint pain, the examiner indicated that on examination the Veteran denied having any joint pain other than his knees and left shoulder, which are already service-connected and addressed further in the remand portion of this decision.  As such, absent such evidence of joint pain, further discussion here is not warranted.  

Regarding complaints of blurred vision, there is no objective medical evidence that such symptoms have resulted in a current disability for which service connection may be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Board acknowledges that the Veteran reported experiencing "occasional blurriness at night while watching sports shows," but he denied any other visual problems.  In fact, the examiner noted that the Veteran's vision was normal on examination.  Further, his service treatment records are negative for any reports, complaints, or findings of a vision problem.  Thus, the record contains no evidence of a current disability manifested by symptoms of blurred vision.  Accordingly, service connection is not warranted 

Similarly, the record contains no objective evidence of a current skin disability.  The Veteran was treated in service one time in September 1991 for complaints of a rash that occurred from being in bushes.  The record is silent for any further treatment, complaints, or findings of residuals from the rash or any other skin condition.  He was also medically cleared for separation.  In fact, at the 2010 examination, the Veteran denied having any symptoms of a rash.  Based on clinical evaluation, the VA examiner found that the Veteran no longer had a rash.  Thus, the Board finds that there is no indication of a disability manifested by a rash or any skin condition for which service connection may be granted. Brammer, 3 Vet. App. at 225.   

Lastly, the Board has considered the Veteran's assertions that his symptoms are due to an undiagnosed illness related to service.  While the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his claimed symptoms. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Thus, as a layperson, the Veteran is not competent to opine on a complex medical question of etiology, as this requires medical expertise.  The Board finds the Veteran's statements not competent medical evidence for this purpose.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Therefore, his assertions of etiology, standing alone, have little probative value and the Board assigns more weight to the medical opinion provided by the VA examiner.   

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for chronic fatigue, mood swings, anxiety, joint pain, blurred vision, and rash to include as manifestations of a an undiagnosed illness. 38 C.F.R. § 3.317.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  For these reasons, the claims must be denied.

However, the Board finds evidence in support of service connection for headaches on a direct basis.  Based on a review of the record and the Veteran's statements, the examiner specifically found that his headaches, diagnosed as tension headaches, began in service and affect him today.  The Board finds that the VA examiner's opinion as to the etiology of the Veteran's headaches is entitled to probative weight.  Further, the Board recognizes that the Veteran is certainly capable of describing the history of such symptoms in and after service, and competent to report on such symptoms observable to a lay person.  

Based on the foregoing and in the interest of affording all benefit of the doubt to the Veteran, the Board finds that the Veteran's headaches are related to service, and therefore service connection is warranted. 


ORDER

Service connection for chronic fatigue syndrome to include as a manifestation of an undiagnosed illness is denied. 

Service connection for mood swings and anxiety to include as manifestations of an undiagnosed illness is denied.

Service connection for joint pain to include as a manifestation of an undiagnosed illness is denied.

Service connection for blurred vision to include as a manifestation of an undiagnosed illness is denied.

Service connection for a rash to include as a manifestation of an undiagnosed illness is denied.

Service connection for headaches is granted; subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board finds that remand is necessary to afford the Veteran another VA examination to evaluate the current nature and severity of his left shoulder disability, left knee disability, and scar condition. See Appellant's Brief dated November 2017.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the increased rating claims for left shoulder and left knee disabilities, the Veteran was last provided a VA examination in April 2015.  Since then, the Court issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald 8 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's most recent April 2015 examinations.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.  Accordingly, an additional examination is warranted.  

Regarding the Veteran's increased rating claim for scar on scalp, a VA examination was conducted in April 2010.  The Veteran has since asserted a change in his scar condition.  As such, in order to determine the current nature and severity of the Veteran's scar condition, residual of laceration, another examination is required.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of left shoulder disability.  The examiner should include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of knee disability.  The examiner should include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected scar on scalp residual of laceration.

4. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the issues on appeal.

5. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


